Case: 4:05-cr-00045-GHD-DAS Doc #: 183 Filed: 01/06/21 1 of 5 PagelD #: 999

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
NASIR ABDUL-ALI MOVANT
v. No. 4:05CR45-GHD-DAS
UNITED STATES OF AMERICA RESPONDENT

ORDER TRANSFERRING CASE TO THE
FIFTH CIRCUIT COURT OF APPEALS

This matter comes before the court on the pro se petitioner’s re-submission of his request
[181] for habeas corpus relief under 28 U.S.C. § 2255.! The government has moved [182] for
the court to construe Mr. Abdul-Ali’s motion as a successive motion to vacate, set aside, or
correct sentence under 28 U.S.C. § 2255 — and to transfer the motion to the Fifth Circuit Court of
Appeals. For the reasons set forth below, the court will grant the government’s motion [182]
and transfer Mr. Abdul-Ali’s motion [181] to the Fifth Circuit.

Procedural Posture

Nasir Abdul-Ali, a/k/a Abdul Nasir-Ali, a/k/a Donald Ray Reed, has filed a Motion to
Vacate under 28 U.S.C. § 2255, styling it a Motion for Relief for Judgment under Rule 60(b),
Federal Rules of Civil Procedure. He argues that fraud was perpetrated on the court during his
trial. He raised this same issue in his original 28 U.S.C. § 2255 motion to vacate, Doc. 92,

which the court denied after an evidentiary hearing, Doc. 111; a Motion for New Trial, Doc. 133,

 

' As discussed below, though Mr. Abdul-Ali has characterized his motion as one seeking
relief from judgment under Fed. R. Civ. P. 60(b), it is properly construed as a successive motion
to vacate, set aside, or correct sentence under 28 U.S.C. § 2255.
Case: 4:05-cr-00045-GHD-DAS Doc #: 183 Filed: 01/06/21 2 of 5 PagelD #: 1000

which the court denied, Doc, 134; a second Motion for New Trial, Doc. 143, which the court
denied, Doc. 146; and a Motion for Relief from Judgment, Doc. 164, which the court denied,
Doc. 169.

The government argues that the motion should be construed as a successive § 2255
motion to vacate, set aside, or correct sentence. The government thus requests that the court
transfer the motion to the Fifth Circuit Court of Appeals for its determination under 28 U.S.C. §§
2255 and 2244 whether Mr. Abdul-Ali should be allowed to pursue it. 28 U.S.C. §§ 2255 and
2244 require the district court to determine whether Abdul-Ali’s current motion under Fed. R.
Civ. P. 60(b) is functionally a § 2255 motion to vacate. If it is, then the court has no jurisdiction
over the matter and must transfer the motion to the Fifth Circuit for its determination, under §
2244(b)(3), whether Abdul-Ali may file a successive § 2255 motion.

The district court must construe a Rule 60(b) motion for relief from judgment on a § 2255
motion a successive § 2255 motion if it attacks the district court’s prior resolution of a claim on
the merits, but not if it attacks a “defect in the integrity” of the § 2255 proceedings. Gonzalez v.
Crosby, 545 U.S. 524, 532 (2005). To attack a “defect in the integrity” of the § 2255
proceedings, the Rule 60(b) motion must allege fraud on the court or procedural error that
prevented the court from reaching the merits of the § 2255 motion. See id. at 542-43 nn.4—5,
(differentiating a challenge to the substance of a § 2255 ruling from allegations of fraud on the
court or procedural rulings that prevent resolution on the merits); see also, Saint Surin v. United
States, 2020 WL 3046501, * 1 (1 1" Cir., Jun. 8, 2020).

In his original 28 U.S.C. § 2255 Motion to Vacate, Mr. Abdul-Ali attacked the credibility

of a law enforcement officer who obtained the search warrant at issue in the case. Doc. 92, pp.

-2-
Case: 4:05-cr-00045-GHD-DAS Doc #: 183 Filed: 01/06/21 3 of 5 PagelD #: 1001

3, 17, 20, 25-27. He raised the same issue in his Motion for New Trial, Doc. 133, pp. 4, 13, 17,
19, 24-25, 28 — as well as his second Motion for New Trial. Doc. 143, pp. 6, 8-10, 15-16. He
now raises the same issue of the credibility of the same law enforcement agent in his present
Motion for Relief. Doc. 181, pp. 5-7, 13-16, 17.

The court already addressed the credibility of the law enforcement agent in its denial of
Abdul-Ali’s first § 2255 Motion to Vacate, holding: ‘Ground One is essentially a Brady claim
based on the discovery of an affidavit which potentially impeaches the testimony of [the agent].”
Memorandum Opinion denying relief, Doc. 111, p. 4. However, the court found that the
affidavit did not impeach the agent: “The Golden affidavit does not impeach [the agent’s]
testimony.” Doc. 11i,p.5. In addition, “[t]he Golden warrant is not exculpatory and its
impeaching value, if any, is extremely slight, particularly in light [of] corroborating testimony
and the narrow time frame. Ifthe Golden warrant had been made available to the defense at
trial, it would have done nothing more than serve the redundant purpose of showing that [the
agent’s] approximations of time were ‘approximate.’” Doc. 111, p.8. The court found that
this was not a valid ground for relief. /d.

Abdul-Ali again argues in the present motion that the government “committed fraud” on
the court by withholding the Golden warrant. Doc. 181, p.18. This is the same argument he
has made in every § 2255, Rule 60(b), or new trial motion he has made for the past 12 years.

He does not allege a “defect in the integrity” of the § 2255 proceedings; rather he re-urges an
argument he has made many times, including within his original § 2255 motion. As such, as
discussed in detail below, his Rule 60(b) Motion for Relief is a successive § 2255 Motion to

Vacate, and the procedures in 28 U.S.C. § 2244(b)(3)(A-E) apply.

-3-
Case: 4:05-cr-00045-GHD-DAS Doc #: 183 Filed: 01/06/21 4 of 5 PagelD #: 1002

Discussion
This is at least the second motion under § 2255 the Movant has filed. To overcome the
prohibition against the filing of a second or successive petition under § 2255(h), the petitioner
must show that his motion contains:
1. newly discovered evidence that, if proven and viewed in the light of evidence as a
whole, would be sufficient to establish by clear and convincing evidence that no

reasonable factfinder would have found the movant guilty of the offense, or

2. anewrule of constitutional law, made retroactive to cases on collateral review by
the Supreme Court, that was previously unavailable.

See 28 U.S.C. §§ 2244(b)(1) - (2) and 2255(h). That decision must be made by the court of
appeals. See §§ 2244(b)(3) and 2255. Until such time that the Movant obtains authorization to
proceed from the Fifth Circuit, this court is without jurisdiction to proceed.

As set forth above, this court does not have original subject matter jurisdiction over a
successive motion under 28 U.S.C. § 2255; instead, the Fifth Circuit Court of Appeals must
review the motion under 28 U.S.C. § 2244 (a) and (b)(3)(C) to determine whether Mr. Abdul-Ali
may proceed with this successive § 2255 motion. However, rather than dismissing the motion
on this basis, the Fifth Circuit permits district courts to transfer the motion to the Fifth Circuit for
consideration under 28 U.S.C. § 2244(a) and (b)(3)(C). See In re Epps, 127 F.3d 364, 365 (5"
Cir. 1997). Therefore, in the interest of justice and judicial economy, it is hereby ORDERED:

1) That the government’s motion [182] to treat Mr. Abdul-Ali’s motion [181] asa
successive § 2255 motion and transfer it to the Fifth Circuit Court of Appeals is GRANTED;

2) That Mr. Abdul-Ali’s motion [181] under 28 U.S.C. § 2255 will be transferred to the
Fifth Circuit Court of Appeals for the movant to seek permission to file this successive § 2255

motion;
Case: 4:05-cr-00045-GHD-DAS Doc #: 183 Filed: 01/06/21 5 of 5 PagelD #: 1003

3) That the Clerk of Court is directed to TRANSFER this motion and the entire record to
the Fifth Circuit Court of Appeals in accordance with §§ 2244(b)(3), § 2255 and Jn re Epps, 127
F.3d at 365; and

4) This case is CLOSED.

SO ORDERED, this, the ( day of January, 202 .

* ~

SENIOR UNITED STATES DISTRICT JUDGE
